



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject to this section,
    no person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

111. (1)
Subject to this section,
    no person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138. (1)
Every person who
    contravenes subsection 110(1) (identity of offender not to be published), 111(1)
    (identity of victim or witness not to be published), 118(1) (no access to
    records unless authorized) or 128(3) (disposal of R.C.M.P. records) or section
    129 (no subsequent disclosure) of this Act, or subsection 38(1) (identity not
    to be published), (1.12) (no subsequent disclosure), (1.14) (no subsequent
    disclosure by school) or (1.15) (information to be kept separate), 45(2)
    (destruction of records) or 46(1) (prohibition against disclosure) of the
Young
    Offenders Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a)       is guilty of an indictable offence and liable to
    imprisonment for a term not exceeding two years; or

(b)       is guilty of an offence punishable on summary
    conviction.






CITATION:
R. v. J.V., 2011 ONCA 807



DATE: 20111219



DOCKET: C51292



COURT OF APPEAL FOR ONTARIO



MacPherson, Juriansz and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



J.V.



Appellant



John F. Silvester, for the appellant



Emile A. Carrington, for the respondent



Heard and released orally:
December 14, 2011



On appeal from the conviction
          entered by Justice Ian B. Cowen of the Ontario Court of Justice dated
          September 3, 2009.



ENDORSEMENT



[1]

The appellant was convicted of robbery and weapons dangerous arising out
    of a robbery that took place in a van.  In this conviction appeal, he raises
    three issues.

[2]

He submits that (1) the trial judge improperly relied on a statement
    given to police by his co-accused; (2) the verdicts were unreasonable in that
    they were not supported by the evidence; and (3) the reasons were inadequate
    for the purposes of meaningful appellate review.

[3]

The respondent concedes that, in convicting the appellant, the trial
    judge erred in making brief reference to the statement of the co-accused. 
    However, relying on the
proviso
, he submits that the verdicts would
    otherwise have been the same.  Furthermore, there was ample support in the
    evidence for these verdicts and the analysis of how the trial judge came to the
    conclusion that the Crown had made out its case beyond a reasonable doubt, was adequately
    explained in the reasons.

[4]

While it is clear that the trial judge did err in referring as he did to
    the information contained in the co-accuseds statement, we would not interfere
    with the verdicts.

[5]

In our view, the evidence against the appellant provided by those in the
    van at the time of the robbery, including that of the complainant, was
    compelling, as long as the trial judge accepted it.  And he did.  This
    evidence, coming from people who were acquainted with the appellant through
    school, put the appellant in the van as a participant in the victimization of
    the complainant.

[6]

While the specific part of the reasons where the trial judge brings
    together the evidence relevant to his analysis of whether the Crown had made
    out its case in relation to the appellant are brief, other parts of the 25-page
    judgment contain qualitative comments on this evidence.  These comments assist
    in explaining how the trial judge came to reject the appellants evidence and
    find that it did not raise a reasonable doubt and then conclude that the
    prosecution, on the evidence upon which it relied, had proven the charges
    against the appellant.

[7]

For these reasons, the appeal is dismissed.

J.C. MacPherson J.A.

R.G. Juriansz J.A.

G.J. Epstein J.A.


